DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/722,981, filed 12/20/2019, Application No. 17/736,806, filed 05/04/2022, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
This application discloses and claims only subject matter disclosed in prior Application No. 16/722,981, filed 12/20/2019, Application No. 17/736,806, filed 05/04/2022, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/722,981, filed 12/20/2019, Application No. 17/736,806, filed 05/04/2022. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e) (see 37 CFR 1.78(c)) or under 35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,340,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patents make obvious the claims of the pending application in that the limitations claimed in the pending application are found in the issued patents even though the claimed limitations are not presented necessarily in the same order. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/736,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patents make obvious the claims of the pending application in that the limitations claimed in the pending application are found in the issued patents even though the claimed limitations are not presented necessarily in the same order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by TANAKA; Yasuhiro (US 20020067650 A1). 	Regarding claim 1, Tanaka discloses a method, comprising: receiving, at a memory device comprising a memory array, a read command from a requesting device indicating a first address, the first address associated with an address of the memory array [FIG. 1, 6; ¶0002: in read access a row address is input]; determining that the first address of the memory array corresponds to a second
address, the second address associated with an address of a signal development cache of the
memory device [¶0143; Claim 40: control line TG is activated to couple sense lines to the bits lines, the word line corresponding to row address is activated, control line SAE is activated to enable the sense amplifiers and data are transferred from the memory cells coupled to word line WL4 on the bit lines]; and accessing the signal development cache to retrieve information associated with the read command based at least in part on the determining [Claim 40, 44: receiving column address and transferring data between corresponding sense lines].

 	Regarding claim 2, Tanaka discloses the method of claim 1, further comprising: identifying an association between a bitmap corresponding to an address of the signal development cache and a bitmap corresponding to the first address, wherein determining whether the first address corresponds to the second address comprises identifying the association [¶0107; Claim 20].

 	Regarding claim 3, Tanaka discloses the identifying occurs at a content-addressable memory of the memory device [the Examiner takes Official notice of the claimed feature being well known in the art].

 	Regarding claim 4, Tanaka discloses the method of claim 1, wherein accessing the signal development cache to retrieve the information associated with the read command comprises: coupling a plurality of cache elements of the signal development cache with a plurality of sense amplifiers [FIG.  17, 23, 26]; and sensing, at the plurality of sense amplifiers, logic signals based at least in part on the coupling [FIG. 8, 23, 24].

 	Regarding claim 5, Tanaka discloses the method of claim 1, wherein accessing the signal development cache is performed without accessing the memory array to retrieve the information [FIG. 10, 23, 20; Claim 47].

 	Regarding claim 6, Tanaka discloses receiving at the memory device a second read command from the requesting device indicating a third address of the memory array [Claim 55]; determining that the third address does not correspond to an address of the signal development cache of the memory device [Claim 55] and accessing the memory array to retrieve information associated with the second read command [Claim 61].

 	Regarding claim 10, Tanaka discloses the method of claim 1, further comprising: outputting, to the requesting device, the information retrieved from the signal development cache without accessing the memory array [Claim 59].

 	Regarding claim 11, Tanaka discloses the method of claim 1, further comprising: outputting an indicator to the requesting device, the indicator indicating when information being retrieved from the signal development cache or from the memory array, is based at least in part on a mapping between the memory array and the signal development cache [¶0107; Claim 20].

 	Regarding claim 12, Tanaka discloses the method of claim 1, further comprising: performing content verification for the read command based at least in part on the accessing [¶0152].

 	Regarding claims 13, 18, 30, 31, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claims 14, 19, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 20, Tanaka discloses the apparatus of claim 18, wherein: the memory array comprises a plurality of word lines each associated with a respective subset of the plurality of memory cells [Claim 61]; the signal development cache comprises a plurality of cache lines each associated with a  respective subset of the plurality of cache elements [FIG. 23-26]; and to store the mapping, the content-addressable memory is configured to store a mapping between a cache line of the plurality of cache lines and a respective word line of the plurality of word lines [FIG. 20,22].

 	Regarding claim 22, Tanaka discloses the apparatus of claim 18, further comprising: a first selection component operable to selectively couple the memory array with the signal development cache based at least in part on the mapping [FIG. 7: Multiplexer].

 	Regarding claim 23, Tanaka discloses the apparatus of claim 18, further comprising the sense amplifier array comprising a plurality of sense amplifiers, each sense amplifier of the plurality of sense amplifiers configured to output a logic state based at least in part on sensing an input signal from the signal development cache [FIG. 8, 23, 24].

 	Regarding claim 24, Tanaka discloses the apparatus of claim 23, further comprising: a second selection component operable to selectively couple the signal development cache with the sense amplifier array based at least in part on the mapping [FIG. 8, 23, 24].

 	Regarding claim 25, Tanaka discloses the apparatus of claim 18, wherein the content-addressable memory is configured to: receive a read command from a requesting device; and access the signal development cache based at least in part on the read command and the mapping [Claim 40].

 	Regarding claim 26, Tanaka discloses the apparatus of claim 25, wherein the content-addressable memory is configured to output an indicator, the indicator indicating when information being retrieved from the signal development cache or from the memory array is based at least in part on a mapping between the memory array and the signal development cache [Claim 44].

 	Regarding claim 27, Tanaka discloses the apparatus of claim 18, wherein the content-addressable memory is configured to determine the mapping based at least in part on a write command received from a requesting device [Claim 47; FIG. 7].

 	Regarding claim 28, Tanaka discloses the apparatus of claim 18, wherein the content-addressable memory is configured to determine the mapping based at least in part on a read command received from a requesting device [Claim 51].

 	Regarding claim 29, Tanaka discloses the apparatus of claim 18, wherein the content-addressable memory is configured to determine the mapping based at least in part on transferring signaling associated with logic states of the memory array to the signal development cache [Claim 61].
Allowable Subject Matter
Claims 7, 16, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8, 9, on their own, do not recite allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (2008023981) discloses control a number of writes in a memory region and write data and load the sense amplifier and write data in cell region of a memory array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   December 9, 2022                                      By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246